PER CURIAM
Defendant was charged with assault in the fourth degree. ORS 163.160. After trial to the court, without a jury, the parties agreed that the crime of harassment, ORS 166.065, could be considered as if it were a lesser included offense. The court amended the complaint by interlineation and changed the charge to harassment. The court then announced a finding of not guilty of assault and guilty of harassment. However, the charge was not amended on the “Complaint Court Record and Judgment Order” so the judgment entered was for assault in the fourth degree.
The state concedes that the judgment is incorrect due to a clerical error. We accept that concession and remand the case for entry of a corrected judgment.
Defendant also contends that there was not sufficient evidence to support the trial court’s finding that he was guilty of harassment.' That issue was not raised during trial by defendant, and we do not address it.
Remanded for correction of the judgment; otherwise affirmed.